CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Yearly Report on Form 10-KSB of Biotex Holdings, Inc. for the year ending December 31, 2006, I, Scott J. Silverman, Chief Executive Officer and Chief Financial Officer of Biotex Holdings, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Yearly Report of Form 10-KSB for the year ending December 31,2006, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Yearly Report on Form 10-KSB for the year ended December 31, 2006, fairly represents in all material respects, the financial condition and results of operations of Biotex, Inc. Date: October 19, 2007 BioTex Holdings, Inc. By: /s/ Scott J. Silverman Scott J. Silverman Chief Executive Officer, Chief Financial Officer
